             Case 1:09-cv-10101-RA Document 215 Filed 10/15/19 Page 1 of 2

@msk
MITCHELL SILBERBERG & KNUPP LLP                                                                             Russell J. Frackman
A LAW PARTNERSHIP INCLUDING   PROFESSIONAL CORPORATIONS                                              A Professional Corporation
                                                                                                          (310) 312-3119 Phone
                                                                                                             (310) 231-8319 Fax
                                                                                                                   rjf@msk.com


October 11, 2019

                                                                                            VSDC-SDNY
BYECF
                                                                                           DOCUMENT
                                                                                          ELECTRO.\fCALLY FILED
Honorable Ronnie Abrams
                                                                                         l>OCH:
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2203                                                          ; ' {) \ r [ ,.~-,,~_ li:-:-1:-::c:-,/'1--:-)-.,-(c7-
                                                                                                       f-.--:-~

                                                                                   . . . . . .w •
New York, New York 10007

Re:          Capitol Records, LLC, et al. v. Vimeo, LLC, et al., Case No. 09-CV-10101
             EMI Blackwood Music, Inc., et al. v. Vimeo, LLC, et al., Case No. 09-CV-10105

Dear Judge Abrams:

We represent the plaintiffs in the above matters. I have been lead counsel for those parties since
the inception of these actions. For the reasons set forth in this letter, I write to request that the
Court extend the deadline for plaintiffs to respond to the Court's Order dated October 4, 2019,
for fifty-eight (58) days, until December 13, 2019.

Prior to writing to the Court, I had several telephone and e-mail communications with Robert
Raskopf and Todd Anten, counsel for defendants to seek their agreement, subject to the Court's
approval. They have agreed not to oppose this request and counsel for plaintiffs have agreed not
to oppose a request by defendants, if they choose to do so, to submit a responsive column and/or
memorandum within forty (40) days of plaintiffs' submission. Plaintiffs will not submit any
reply. This will also confirm, as counsel for defendants have requested, that plaintiffs'
submission will be limited to the requested column and memorandum and citations to evidence
in the record.

This request is made by plaintiffs, and the additional time is necessary both because of the
magnitude of the work potentially needed to fully respond to the Court's Order and because of
my current work situation. First, the Order requests citation to evidence in the relatively large
record as to approximately 300 videos with which one or more employees of defendants
interacted. Often, more than one identified employee interacted with specific videos.

Second, in addition to my ongoing work as a partner in my law firm, I currently am committed to
teaching a class at UCLA law school comprised of third year law students. The class, which I
created, is researching and writing, together with my direct input and participation, arnicus curiae
briefs in two copyright cases - one to be filed in the Second Circuit and the other in the Ninth
Circuit. I will be signing the briefs as the sole attorney of record. The class ends and the amicus
briefs are scheduled to be completed by November 22. (The Second Circuit brief will be filed on
that date, the Ninth Circuit brief is anticipated to be filed at a later date depending on


                                                          2049 Century Parl< East, 18th Floor, Los Angeles, California 90067-3120
                                                          Phone: (310) 312-2000 Fax: (310) 312·3100 Website: VM/W.MSK.COM
11473719.l
            Case 1:09-cv-10101-RA Document 215 Filed 10/15/19 Page 2 of 2


<Wmsk
Honorable Ronnie Abrams
October 11, 2019
Page 2


scheduling.) Taking into account that Thanksgiving is the week following the conclusion of the
class, the extended dates will allow time to complete the column requested and to prepare the
accompanying memorandum.

Respectfully submitted,


l~~                          s-~&}1
A Professional Corporation of
MITCHELL SILBERBERG        & KNUPP LLP

RJF/mb

cc:         Robert Raskopt, Esq.
            Todd Anten, Esq.
                                         Application granted.

                                         SO ORDERED.




                                                        Ronnie Abrams, 0.S.D.J.
                                                        October 15, 2019




114737191
